DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/447,232 filed on March 2, 2021. Claims 5, 6 and 18 are cancelled. Claims 1, 4, 7, 8, 10, 13, 15, 17 and 19 are currently amended. Claims 1-4, 7-17 and 19 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to the specification has overcome the objection to the disclosure for minor informalities set forth in the Final Office Action mailed February 5, 2021. The objection to the specification is hereby withdrawn.

The arguments with respect to the objection to the claims for minor informalities has been fully considered by the Examiner. Minor informalities not addressed by the amendment are set forth in this Office Action.

The amendment to Claims 1, 4, 7, 10, 13 and 15 has overcome the rejection of Claims 1-4 and 7-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Final Office Action mailed February 5, 2021. The rejection of Claims 1-4 and 7-18 under 35 U.S.C. 112(b) is hereby withdrawn.

The amendment to Claims 1, 10 and 19 has overcome the rejection of Claims 1-4 and 7-19 under 35 U.S.C. 103 set forth in the Final Office Action mailed February 6, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Interpretation
Paragraph [0002] of the instant specification states:
“Certain types of organizations, such as financial institutions, hospitals and data centers, benefit from services that are highly or continually available. Generally, hardware and software techniques can be two (or more) physical computational devices (compute nodes) can be paired such that one, active node can fail-over to another, hot standby node in the event that the active node is unable to continue supporting a service, such as a computer application, in an error free manner, or at all. Additionally, depending upon the size of an organization or depending upon the amount of data needed to be processed with low latency2 DOCKET NO.: CA.003NPduring any period of time, it may be necessary to configure a HA computer system to have more than one active node. In this regard, an HA computer system can be configured to have one or more logical end points, with each one having two or more active/hot-standby compute node pairs, and with each of the active nodes being configured differently to provide services. An HA computer system logically configured in this manner is able to provide a high degree of service availability with low processing latency (emphasis added).”
In view of the specification, a “compute node”, is interpreted as being a physical computing device comprising a processor and memory, and not as software process.

Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities:
regarding Claim 1, the phrase “and based on this comparison” recited in line 21 should be “and based on the comparing,”;
regarding Claim 10, a comma should be inserted after the word “comparing” recited in line 20; 
regarding Claim 17, the term “each of the compute nodes” recited in line 3 should be “each of the first and the second active compute nodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby et al., Pub. No. US 2005/0242928 A1, hereby “Kirkeby”, in view of T V et al., Pub. No. US 2004/0240462 A1, hereby “T V”, in further view of Limaye et al., Pat. No. US 7,464,378 B1, hereby “Limaye”, and in further view of Shah et al., Pub. No. US 2008/0069098 A1, hereby “Shah”.

Regarding Claim 1, Kirkeby discloses “A method for conditionally processing a message received by a nurse call system (Kirkeby paragraph 6: a method for receiving, prioritizing, and assigning staff to medical alerts), comprising:” and
“receiving the message... (Kirkeby figs. 1 and 4A and paragraph 17 and 22: central command computer 109 receives a message indicating that a patient or a medical device needs attention);” and
“processing the... message..., and labelling the... message as being processed (Kirkeby figs. 1 and 4B and paragraphs 23-25: central command computer 109 matches an event code in the received message against a list of qualified staff members, assigns the task to a qualified staff member, and logs the assignment in a journal, i.e., labels the message as being processed).”
Kirkeby discloses a method in which messages are received and processed by a central command computer of a medical dispatch system (Kirkeby fig. 1 and paragraphs 17-18), Kirkeby does not explicitly disclose “configuring each one of a first and a second active compute node comprising a logical end-point in the nurse call system to conditionally process different messages types received over a common communication network, wherein the configuring comprises assigning configuration information that corresponds to a type of service provided by each active compute node and storing the configuration information in a non-transitory, computer readable medium;
receiving the message by either the first or the second active compute node, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium that is accessible to be examined by both the first and the second active compute nodes (emphasis added);
periodically examining, by both the first and the second active compute nodes, the location in the non-transitory computer readable medium for the stored message copy, parsing the stored message copy for key message type information, and both the first and the second active compute nodes examining the assigned configuration information, wherein the key message type information is comprised of one or more of an organizational identity, an identity of a work-set, a type of service provided, subscription information, and a listing of the types of workflows supported;
comparing, by both the first and the second active compute nodes, the key message type information in the stored message copy to the assigned configuration information, and based on the comparison one or the other of the first or the second 
processing the stored message copy by the active compute node configured to process the message, and labelling the stored message copy as being processed. (emphasis added).”
In a related field of endeavor, T V discloses “configuring each one of a first and a second active compute node comprising a logical end-point... to conditionally process different messages types received over a common communication network... and storing the configuration information in a non-transitory, computer readable medium (T V figs. 2 and 6 and paragraphs 8-9, 20-25 and 39: clustered consumer 209 comprises a plurality of nodes 207 that receive and process messages, wherein each of the nodes 207 is configured to receive messages generated by one or more message producers 201 and to process/consume a particular type of message and wherein the nodes of the cluster may act as a single consumer in the messaging system, i.e., a logical endpoint);
receiving the message by either the first or the second active compute node, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium... (T V fig. 2 and paragraphs 21-22 and 25-26: message oriented middleware 203, which may be software distributed among nodes 207, receives a message from a message producer 201 over a network and sends a copy of the message to each of the nodes 207 by placing a copy of the message in a queue associated with each node);
	periodically examining, by both the first and the second active compute nodes, the location in the non-transitory computer readable medium for the stored message (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: each node 207 receives the copy of the message from its queue and a message verifier 210 of the node determines whether the node should process the message based on information in the message such as a destination of the message, a delivery mode of the message, an identification of the message, a type of the message, an expiration of the message, and a priority of the message, i.e., key message type information comprised of one or more of an organization identity, a work-set identity, a type of service provided, subscription information, and a list of the types of workflows supported);
	comparing, by both the first and the second active compute nodes, the key message type information in the stored message copy to the assigned configuration information, and based on the comparison one or the other of the first or the second active compute nodes determining that it is configured to process the stored message copy (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: the message verifiers 210 of each of the nodes 207 determines whether the node should process the message based on the information in the message and the message verifier 210 of one node 207 determines that the node should process the message, i.e., one node 207 determines that it is configured to process the message); and
(T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: the one node 207 processes the message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V. One of ordinary skill in the art would have been motivated to combine implementing the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages to improve the performance and availability of the central command computer.
However, while T V discloses that each of the nodes is configured to process/consume a particular type of message (T V paragraphs 10 and 22), the combination of Kirkeby and T V does not explicitly disclose “configuring each one of a first and a second active compute node comprising a logical end-point in the nurse call system to conditionally process different message types received over a common communication network, wherein the configuring comprises assigning configuration information that corresponds to the type of service provided by each active compute node and storing the configuration information in a non-transitory, computer readable medium (emphasis added)”.
In a related field of endeavor, Limaye discloses a high availability cluster comprising a plurality of nodes wherein each of the nodes of the cluster is configured to provide a particular application or service (Limaye figure 1A and column 3, line 63 through column 4, line 35: “Several applications 12(1)-12(3) are executed on cluster 5. Each node 10(1)-10(5) is configured to execute one or more of applications 12(1)-12(3) (collectively, applications 12).”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V, to configure each of the nodes to provide a particular application or service as taught by Limaye because doing so constitutes applying a known technique (configuring nodes of a cluster to provide particular services) to known devices and/or methods (a method for receiving, prioritizing, and assigning staff to medical alerts) ready for improvement to yield predictable and desirable results (processing of messages by particular nodes based on type of service associated with the messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while T V discloses that the message oriented middleware distributed among the nodes of the cluster sends a copy of a message received by a node into the message queues associated with each of the other nodes, i.e., each node has its own queue in which a copy of the received message is placed (T V fig. 2 and paragraphs 21-22 and 25-26), the combination of Kirkeby, T V and Limaye does not explicitly disclose “receiving the message by either the first or the second active compute node, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium that is accessible to be examined by both the first and the second active compute nodes”.
In a related field of endeavor, Shah discloses a group communication system and method wherein a plurality of processing nodes belonging to the group exchange messages by adding messages into a common queue that is readable by each of processing nodes of the group, including the processing node that adds the message to (Shah figs. 1 and 2 and paragraphs 26-27 and 33-38: “With respect to the method of at least one embodiment, the send message subset 118 permits an application node, i.e., a first application node, to add a message to the queue 112 for all members of a group of application nodes including the first application node, i.e., the latest view of the group.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V and Limaye, to place a copy of the received message into a common queue that is shared by all the nodes of the cluster as taught by Shah because doing so constitutes a simple substitution of one known element (a common queue shared by all nodes of the cluster) for another (individual queues associated with each node of the cluster) to obtain predictable and desirable results (processing of messages by particular nodes based on type of service associated with the messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	 
Regarding Claim 2, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 1.
Additionally, Kirkeby, as modified by T V, discloses “the active compute node configured to process the message generating one or more computer instructions which when sent to the nurse call system cause it to perform some action (Kirkeby figs. 1, 4B and 5 and paragraphs 18, 24 and 26: assignment of a staff member to a task by the central command computer based on the received messages causes a dispatch message to be sent to console 104 of the assigned staff member that alerts the assigned staff member of the task).” 

Regarding Claim 3, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 1.
Additionally, Kirkeby, as modified by T V, discloses “the active compute node configured to process the message marking the stored message as being taken at least during the time that it is processing the message (Kirkeby fig. 4B and paragraph 25: central command computer 109 logs the assignment of the task based on the received message in the journal, i.e., the received message is marked as being taken at least while it is being processed).”

Regarding Claim 4, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 1.
Additionally, T V discloses “wherein the different message types are identified by the key message type information (T V paragraph 22: the information in the message that may be used in the message verifier 210 to determine which node will process the message may include the message type).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V for the reasons set forth in the rejection of Claim 1.

Regarding Claim 10, Kirkeby discloses “A method for conditionally processing a message in a nurse call system (Kirkeby paragraph 6: a method for receiving, prioritizing, and assigning staff to medical alerts), comprising:” and
(Kirkeby figs. 1 and 4A and paragraph 17 and 22: central command computer 109 receives a message indicating that a patient or a medical device needs attention);” and
“processing the... message... (Kirkeby figs. 1 and 4B and paragraphs 23-25: central command computer 109 matches an event code in the received message against a list of qualified staff members, assigns the task to a qualified staff member, and logs the assignment in a journal, i.e., labels the message as being processed).”
However, while Kirkeby discloses a method in which messages are received and processed by a central command computer of a medical dispatch system (Kirkeby fig. 1 and paragraphs 17-18), Kirkeby does not explicitly disclose “configuring each one of a first and a second active compute node comprising a logical end-point in the nurse call system to conditionally process different types of messages received over a common communication network, wherein the configuring comprises assigning configuration information that corresponds to a type of service provided by each active compute node and storing the configuration information in a non-transitory, computer readable medium;
receiving the message by either the first or the second active compute node, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium that is accessible to be examined by both the first and the second active compute nodes (emphasis added);
periodically examining, by both the first and the second active compute nodes, the location in the non-transitory computer readable medium for the stored message copy, parsing the stored message copy for key message type information, and both of the 
comparing, by both the first and the second active compute nodes, the key message type information in the stored message copy to the assigned configuration information assigned, and based on the comparing the first active compute node determining that it is configured to process the stored message copy, and the second active compute node determining that it is not able to process the stored message copy; and
processing the stored message copy by the first active compute node (emphasis added).”
In a related field of endeavor, T V discloses “configuring each one of a first and a second active compute node comprising a logical end-point... to conditionally process different messages types received over a common communication network... and storing the configuration information in a non-transitory, computer readable medium (T V figs. 2 and 6 and paragraphs 8-9, 20-25 and 39: clustered consumer 209 comprises a plurality of nodes 207 that receive and process messages, wherein each of the nodes 207 is configured to receive messages generated by one or more message producers 201 and to process/consume a particular type of message and wherein the nodes of the cluster may act as a single consumer in the messaging system, i.e., a logical endpoint);
receiving the message by either the first or the second active compute nodes, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium... (T V fig. 2 and paragraphs 21-22 and 25-26: message oriented middleware 203, which may be software distributed among nodes 207, receives a message from a message producer 201 over a network and sends a copy of the message to each of the nodes 207 by placing a copy of the message in a queue associated with each node);
	periodically examining, by both the first and the second active compute nodes, the location in the non-transitory computer readable medium for the stored message copy, parsing the stored message copy for key message type information, and both of the first and second active compute nodes examining the configuration information assigned to them (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: each node 207 receives the copy of the message from its queue and a message verifier 210 of the node determines whether the node should process the message based on information in the message such as a destination of the message, a delivery mode of the message, an identification of the message, a type of the message, an expiration of the message, and a priority of the message, i.e., key message type information comprised of one or more of an organization identity, a work-set identity, a type of service provided, subscription information, and a list of the types of workflows supported);
	comparing, by both the first and the second active compute nodes, the key message type information in the stored message copy to the assigned configuration information assigned, and based on the comparing the first active compute node determining that it is configured to process the stored message copy, and the second active compute node determining that it is not able to process the stored message copy (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: the message verifiers 210 of each of the nodes 207 determines whether the node should process the message based on the information in the message and the message verifier 210 of one node 207 determines that the node should process the message while the message verifiers 210 of the remaining nodes 207 determine those nodes should not process the message); and
processing the stored message copy by the first active compute node (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: the one node 207 processes the message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V. One of ordinary skill in the art would have been motivated to combine implementing the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages to improve the performance and availability of the central command computer.
However, while T V discloses that each of the nodes is configured to process/consume a particular type of message (T V paragraphs 10 and 22), the combination of Kirkeby and T V does not explicitly disclose “configuring each one of a first and a second active compute node comprising a logical end-point in the nurse call system to conditionally process different message types received over a common communication network, wherein the configuring comprises assigning configuration information that corresponds to a type of service provided by each active compute node and storing the configuration information in a non-transitory, computer readable medium (emphasis added)”.
In a related field of endeavor, Limaye discloses a high availability cluster comprising a plurality of nodes wherein each of the nodes of the cluster is configured to (Limaye figure 1A and column 3, line 63 through column 4, line 35: “Several applications 12(1)-12(3) are executed on cluster 5. Each node 10(1)-10(5) is configured to execute one or more of applications 12(1)-12(3) (collectively, applications 12).”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V, to configure each of the nodes to provide a particular application or service as taught by Limaye because doing so constitutes applying a known technique (configuring nodes of a cluster to provide particular services) to known devices and/or methods (a method for receiving, prioritizing, and assigning staff to medical alerts) ready for improvement to yield predictable and desirable results (processing or messages by particular nodes based on type of service associated with the messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while T V discloses that the message oriented middleware distributed among the nodes of the cluster sends a copy of a message received by a node into the message queues associated with each of the other nodes, i.e., each node has its own queue in which a copy of the received message is placed (T V fig. 2 and paragraphs 21-22 and 25-26), the combination of Kirkeby, T V and Limaye does not explicitly disclose “receiving the message by either the first or the second active compute node, the active compute node that receives the message copying it and storing the message copy in a location in the non-transitory computer readable medium that is accessible to be examined by both the first and the second active compute nodes”.
In a related field of endeavor, Shah discloses a group communication system and method wherein a plurality of processing nodes belonging to the group exchange (Shah figs. 1 and 2 and paragraphs 26-27 and 33-38: “With respect to the method of at least one embodiment, the send message subset 118 permits an application node, i.e., a first application node, to add a message to the queue 112 for all members of a group of application nodes including the first application node, i.e., the latest view of the group.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V and Limaye, to place a copy of the received message into a common queue that is shared by all the nodes of the cluster as taught by Shah because doing so constitutes a simple substitution of one known element (a common queue shared by all nodes of the cluster) for another (individual queues associated with each node of the cluster) to obtain predictable and desirable results (processing of messages by particular nodes based on type of service associated with the messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	 
Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

	
Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 4.

Regarding Claim 14, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 10.
Additionally, T V discloses “wherein determining whether an active compute node is able to conditionally process a message is based on one or more of the key message type information (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: each node 207 receives the copy of the message from its queue and a message verifier 210 of the node determines whether the node should process the message based on information in the message such as a message type, i.e., key message type information).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V for the reasons set forth in the rejection of Claim 10.

Regarding Claim 15, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 14.
Additionally, T V discloses “wherein the one or more of the key message type information is an organizational identity and a work-set identity, a type of service provided, subscription information, and a listing of types of workflows supported (TV paragraph 22: other information in the message that may be used to determine whether the node 207 should process the message may include a destination of the message, i.e., an organizational identity, and a message identifier, i.e., a work-set identity).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V for the reasons set forth in the rejection of Claim 10.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirkeby, T V, Limaye and Shah in view of Jain et al., Pub. No. US 2017/0063794 A1, hereby “Jain”.

Regarding Claim 7, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 1.
However, while T V discloses that a node may determine whether to process a message stored in its queue based on information in the message such as a destination of the message, a delivery mode of the message, an identification of the message, a type of the message, an expiration of the message, and a priority of the message, i.e., key message type information (T V paragraphs 10 and 22), the combination of Kirkeby,   T V, Limaye and Shah does not explicitly disclose “wherein the work-set is a configurable number of communication devices connected to the logical end-point over the common communication network”.
In the same field of endeavor, Jain discloses “wherein the work-set is a configurable number of communication devices connected to the logical end-point over the common communication network (Jain fig. 24 and paragraphs 187 and 190: a particular data compute node of a cluster can be selected to process a message flow based on a service tag associated with the message flow, wherein the service tag can be used to identify different groups of users and/or devices, i.e., a work-set).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V, Limaye and Shah, to determine to process a message based on an identifier included in the message that is associated with a group of devices as taught by Jain. One of ordinary skill in the art would have been motivated to combine determining to process a message based on an identifier included in the message that is associated with a group of devices to enable different processing of messages from different device groups (Jain paragraph 190).

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 7.

Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirkeby, T V, Limaye and Shah in view of Bhushan et al., the paper titled “High Availability in WebSphere Messaging Solutions”, hereby “Bhushan”.

Regarding Claim 8, the combination of Kirkeby, T V, Limaye and Shah discloses all of the limitations of Claim 1.
However, while T V discloses a cluster of nodes operating as a single logical end-point (T V figs. 2 and 6 and paragraphs 8-9 and 20-25), the combination of Kirkeby, T V, Limaye and Shah does not explicitly disclose “wherein each of the first and the second active compute nodes comprising the logical end-point has service bus 
In a related field of endeavor, Bhushan discloses “wherein each of the first and the second active compute nodes comprising the logical end-point has service bus functionality that operates to permit communication between each of the first and the second active compute nodes (Bhushan fig. 3-1 and pages 34-35: nodes comprising a cluster may be connected by an additional non-IP network, i.e., service bus functionality, that enables the nodes to communication with each other, e.g., exchange heartbeat messages).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V, Limaye and Shah, to enable the nodes of the cluster implementing the central command computer to communicate via a non-IP network as taught by Bhushan. One of ordinary skill in the art would have been motivated to combine enabling the nodes of the cluster implementing the central command computer to communicate via a non-IP network to enable monitoring of the health and status of each node in the cluster (Bhushan page 35).

Regarding Claim 9, the combination of Kirkeby, T V, Limaye, Shah and Bhushan discloses all of the limitations of Claim 8.
Additionally, Bhushan discloses “wherein the service bus functionality does not support sending the message to both the first and the second active compute nodes (Bhushan fig. 3-1 and pages 34-35: the additional non-IP network is used by the nodes of the cluster to exchange health and status information – while not explicitly stated, it is understood that the additional non-IP network is not used to send the messages to the nodes comprising the cluster because the messages producers are not be connected to the non-IP network).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kirkeby, as modified by T V, Limaye and Shah, to enable the nodes of the cluster implementing the central command computer to communicate via a non-IP network as taught by Bhushan for the reasons set forth in the rejection of Claim 8.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 8.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby in view of T V, and in further view of Shah.

Regarding Claim 19, Kirkeby discloses “A nurse call system (Kirkeby fig. 1 and paragraph 17: medical dispatch system 100), comprising:
... a logical end-point that is connected to a plurality of message generating devices over a common communication network (Kirkeby figs. 1 and 6 and paragraphs 17-18 and 33: central command computer 109, i.e., a logical end-point, which is in communication with a plurality of medical devices 102 and patient consoles 108, i.e., message generating devices, via a wired or wireless network).”
 However, while Kirkeby discloses a method in which messages are received and processed by a central command computer of a medical dispatch system (Kirkeby fig. 1 and paragraphs 17-18), Kirkeby does not explicitly disclose “a first and a second active and hot-standby compute node pairs comprising a logical end-point that is connected to a plurality of message generating devices over a common communication network (emphasis added);
each of the first and the second active compute nodes is connected over the common communication network to a non-transitory computer readable medium that maintains configuration information corresponding to each active compute node, and that maintains a copy of a message that is received over the common communication network by either the first or the second active compute node, and either of the first of the second active compute nodes operating to store a copy of the message at a location in the non-transitory computer readable medium that is accessible to be examined by each active compute node;
wherein, the configuration information corresponding to each active compute node conditionally enables each active compute node to process different types of messages.”
In a related field of endeavor, T V discloses “a first and a second active compute node comprising a logical end-point that is connected to a plurality of message generating devices over a common communication network (T V figs. 2 and 6 and paragraphs 8-9, 20-25 and 39: clustered consumer 209 comprises a plurality of nodes 207 that receive and process messages generated by one or more message producers 201, wherein the nodes of the cluster may act as a single consumer in the messaging system, i.e., a logical endpoint);
each of the first and the second active compute nodes is connected over the common communication network to a non-transitory computer readable medium that (T V figs. 2 and 6 paragraphs 20-26 and 39: by implementing message oriented middleware (MOM) 203, each of the nodes 207 is configured to receives messages generated by one or more message producers 201 and copy the message to a message queue associated with each of the nodes 207 comprising clustered consumer 209);
	wherein, the configuration information corresponding to each active compute node conditionally enables each active compute node to process different types of messages (T V figs. 2, 4 and 5 and paragraphs 22, 25, 29-31 and 34-38: each of the nodes 207 comprising the clustered consumer 209 may be configured to process/consume a particular type of message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Kirkeby to implement the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages as taught by T V. One of ordinary skill in the art would have been motivated to combine implementing the central command computer as a cluster of compute nodes that behave as a single consumer for the received messages to improve the performance and availability of the central command computer.
However, while T V discloses that the message oriented middleware distributed among the nodes of the cluster sends a copy of a message received by a node into the message queues associated with each of the other nodes, i.e., each node has its own (T V fig. 2 and paragraphs 21-22 and 25-26), the combination of Kirkeby, T V and Limaye does not explicitly disclose “each of the first and the second active compute nodes is connected over the common communication network to a non-transitory computer readable medium that maintains configuration information corresponding to each active compute node, and that maintains a copy of a message that is received over the common communication network by either the first or the second active compute node, and either of the first of the second active compute nodes operating to store a copy of the message at a location in the non-transitory computer readable medium that is accessible to be examined by each active compute node (emphasis added)”.
In a related field of endeavor, Shah discloses a group communication system and method wherein a plurality of processing nodes belonging to the group exchange messages by adding messages into a common queue that is readable by each of processing nodes of the group, including the processing node that adds the message to the common queue (Shah figs. 1 and 2 and paragraphs 26-27 and 33-38: “With respect to the method of at least one embodiment, the send message subset 118 permits an application node, i.e., a first application node, to add a message to the queue 112 for all members of a group of application nodes including the first application node, i.e., the latest view of the group.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Kirkeby, as modified by T V, to place a copy of the received message into a common queue that is shared by all the nodes of the cluster as taught by Shah because doing so constitutes a simple substitution of one known element (a common queue shared by all nodes of the cluster) for another (individual queues associated with each node of the cluster) to obtain predictable and desirable results (processing of messages by particular nodes based on type of service associated with the messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449